UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4545


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LEARON CHATMON LITTLE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:12-cr-00021-NCT-1)


Submitted: April 14, 2022                                         Decided: April 18, 2022


Before DIAZ and RUSHING, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


ON BRIEF: Mark A. Jones, BELL, DAVIS & PITT, PA, Winston-Salem, North Carolina,
for Appellant. Michael A. DeFranco, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Learon Chatmon Little appeals the district court’s judgment revoking his supervised

release and sentencing him to 16 months’ imprisonment. Counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious issues

for appeal but questioning whether the district court erred in finding that Little violated the

conditions of his supervised release and whether Little’s sentence is reasonable. Although

notified of his right to file a pro se supplemental brief, Little has not done so. We affirm.

       We review the district court’s revocation decision for abuse of discretion and its

factual findings for clear error. United States v. Dennison, 925 F.3d 185, 190 (4th Cir.

2019). A district court need only find a supervised release violation by a preponderance of

the evidence. Id. at 191 (citing 18 U.S.C. § 3583(e)(3)). Here, Little admitted four

violations of his supervised release, including a Grade B violation for use of cocaine.

Accordingly, the district court did not abuse its discretion in revoking Little’s supervised

release. See 18 U.S.C. § 3583(e); U.S. Sentencing Guidelines Manual § 7B1.3(a)(1), p.s.

(2018) (“Upon a finding of a Grade . . . B violation, the court shall revoke probation or

supervised release.”).

       Next, counsel questions whether Little’s sentence is reasonable. “We affirm a

revocation sentence so long as it is within the prescribed statutory range and is not plainly

unreasonable.” United States v. Coston, 964 F.3d 289, 296 (4th Cir. 2020) (internal

quotation marks omitted), cert. denied, 141 S. Ct. 1252 (2021). Little’s sentence does not

exceed the applicable statutory maximum. Accordingly, the remaining question is whether

the sentence is plainly unreasonable. When reviewing whether a revocation sentence is

                                              2
plainly unreasonable, we first “determine whether the sentence is unreasonable at all.” Id.

(internal quotation marks omitted). “In making this determination, we follow generally the

procedural and substantive considerations that we employ in our review of original

sentences, with some necessary modifications to take into account the unique nature of

supervised release revocation sentences.” United States v. Slappy, 872 F.3d 202, 207

(4th Cir. 2017) (cleaned up). Thus, “we first must determine whether the sentence is

procedurally or substantively unreasonable.” Id.

       A revocation sentence is procedurally reasonable if the district court adequately

explains the sentence after considering the Chapter Seven policy statements and the

applicable 18 U.S.C. § 3553(a) factors. Id.; see 18 U.S.C. § 3583(e). “A revocation

sentence is substantively reasonable if, in light of the totality of the circumstances, the court

states an appropriate basis for concluding that the defendant should receive the sentence

imposed.” Coston, 964 F.3d at 297 (internal quotation marks omitted). “A court need not

be as detailed or specific when imposing a revocation sentence as it must be when imposing

a post-conviction sentence, but it still must provide a statement of reasons for the sentence

imposed.” United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010) (internal

quotation marks omitted).

       We conclude that Little’s sentence is procedurally and substantively reasonable.

The district court correctly identified the policy statement range, considered the relevant

statutory factors, acknowledged Little’s mitigation arguments, and gave sufficiently

detailed reasons for selecting its within-range sentence. In accordance with Anders, we

have reviewed the entire record in this case and have found no meritorious issues for

                                               3
appeal. We therefore affirm the district court’s judgment. This court requires that counsel

inform Little, in writing, of the right to petition the Supreme Court of the United States for

further review. If Little requests that a petition be filed, but counsel believes that such a

petition would be frivolous, then counsel may move in this court for leave to withdraw

from representation. Counsel’s motion must state that a copy thereof was served on Little.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              4